Case 6:19-cv-00405-CEM-LRH Document 1-4 Filed 03/01/19 Page 1 of 9 PageID 32




                     Exhibit C
Case 6:19-cv-00405-CEM-LRH Document 1-4 Filed 03/01/19 Page 2 of 9 PageID 33



                                                                                                  US008534002B2


    (12) United States Patent                                             (10) Patent N0.:                       US 8,534,002 B2
           McDoW, Jr. et a].                                              (45) Date of Patent:                                         Sep. 17, 2013

    (54)   PIPE FLASHING APPARATUS AND METHOD                          (56)                        References Cited

    (75) Inventors: William Archie McDoW, Jr., Tallassee,                                 U.S. PATENT DOCUMENTS
                         AL (US); David Campbell McDoW,                       4,903,997 A *         2/1990   Kifer ............................. .. 285/43
                         Montgomery, AL (US)                                  5,036,636   A   *     8/1991   Hasty    ......                             . . . ..       52/100

                                                                              5,176,408 A *         1/1993 Pedersen                                                     285/42
    (73) Assignee: Golden Rule Fasteners, Inc., Tallassee,                    5,226,263   A   *     7/1993   Merrin et a1.                 ......        . . . . . ..    52/58


                         AL (US)                                              5,588,267 A *        12/1996 Rodriguez et a1. .                                           52/219
                                                                              6,185,885   B1*       2/2001   Thaler    . . . . . . . . . . . . . . . .   . . . ..       52/219

                                                                        2007/0101664 A1*            5/2007   Hoy et a1. ..................... .. 52/198
    (*)    Notice:       Subject to any disclaimer, the term of this
                         patent is extended or adjusted under 35                           OTHER PUBLICATIONS
                         U.S.C. 154(b) by 0 days.
                                                                       Multi-Flash Master Flash®i“TWO Flashings in One”ihttp://WWW.
    (21) Appl. No.: 13/403,444                                         aztecwashercom.

    (22)   Filed:        Feb. 23, 2012                                 * cited by examiner

    (65)                    Prior Publication Data                     Primary Examiner * Mark Wendell
           US 2012/0186181A1             Jul. 26, 2012                 (74) Attorney, Agent, or Firm * Husch Blackwell LLP
                      Related US. Application Data
                                                                       (57)                          ABSTRACT
    (63)   Continuation of application No. 12/ 604,933, ?led on
                                                                       A roof ?ashing that can be installed around a pipe, instead of
           Oct. 23, 2009, noW Pat. No. 8,141,303.
                                                                       over the pipe, is provided. The roof ?ashing can include a
    (51)   Int. Cl.                                                    collar, a base, a foot, and a longitudinal opening. The collar
           E04D 1/36                 (2006.01)                         can have a conical shape. The base can have a top edge and a
           E04D 3/38                 (2006.01)                         bottom edge, the top edge of the base coupled to a bottom
           E04D 13/14                (2006.01)                         edge of the collar, the bottom edge of the base having a
           E04B 1/00                 (2006.01)                         diameter larger than a diameter of the top edge of the base.
           E04B 7/00                 (2006.01)                         The foot can be coupled to the bottom edge of the base and
    (52)   Us. or.                                                     extend outWardly from the bottom edge of the base. The
           USPC ............ .. 52/58; 52/60; 52/63; 52/96; 52/198;    longitudinal opening can extend from an apex of the collar to
                                                             52/219    an edge of the foot, and a Width of the longitudinal opening
                                                                       can increase When ?rst and second edges of the opening are
    (58)   Field of Classi?cation Search
                                                                       pulled aWay from each other.
           USPC ........... .. 52/58, 60, 63, 98, 198, 219; 285/42,
                                           285/43, 44, 3, 4, 177
           See application ?le for complete search history.                               21 Claims, 4 Drawing Sheets
Case 6:19-cv-00405-CEM-LRH Document 1-4 Filed 03/01/19 Page 3 of 9 PageID 34




    US. Patent        Sep. 17, 2013   Sheet 1 of4       US 8,534,002 B2
Case 6:19-cv-00405-CEM-LRH Document 1-4 Filed 03/01/19 Page 4 of 9 PageID 35




    US. Patent        Sep. 17, 2013          Sheet 2 of4   US 8,534,002 B2




                              AV             m


                       106

                                      206\

                      205!        X
                                             Waco
                                               / 205
                                      201
Case 6:19-cv-00405-CEM-LRH Document 1-4 Filed 03/01/19 Page 5 of 9 PageID 36




    US. Patent        Sep. 17, 2013   Sheet 3 of4       US 8,534,002 B2




                                                    HG. 4




                                FIG. 5
Case 6:19-cv-00405-CEM-LRH Document 1-4 Filed 03/01/19 Page 6 of 9 PageID 37




    US. Patent        Sep. 17, 2013      Sheet 4 of4    US 8,534,002 B2




                                      FIG. 6
Case 6:19-cv-00405-CEM-LRH Document 1-4 Filed 03/01/19 Page 7 of 9 PageID 38




                                                            US 8,534,002 B2
                                     1                                                                        2
        PIPE FLASHING APPARATUS AND METHOD                                       FIG. 5 depicts several clips coupled to the members of the
                                                                               closure.
                CROSS-REFERENCE TO RELATED                                        FIG. 6 depicts the roof ?ashing attached to a roof.
                       APPLICATIONS
                                                                                               DETAILED DESCRIPTION
      This application is a Continuation of and claims the bene?t                 The present disclosure generally pertains to a roof ?ashing
    ofthe ?ling date ofU.S. application Ser. No. 12/604,933 ?led               that provides a Weather-proof seal for keeping Water and other
    Oct. 23, 2009.                                                             material from leaking into a building. The roof ?ashing of the
                                                                               present disclosure is installable around a pipe, for example, as
                    FIELD OF THE INVENTION                                     opposed to being installed by sliding the ?ashing over the top
                                                                               of the pipe. In addition, the roof ?ashing of the present dis
      The present disclosure generally relates to the ?eld of                  closure is for use on shingle roo?ng or shingle-like roo?ng in
    ?ashing systems for pipes that extend through a shingle roof               that it integrates With the shingles on the roof in order to
    or other similar type of roof.                                             mitigate or prevent moisture from leaking through the shingle
                                                                               roo?ng, Which is described further herein.
                                                                                  One embodiment of a roof ?ashing 100 for shingle roo?ng
                            BACKGROUND                                         is depicted in FIG. 1. The roof ?ashing 100 is comprised ofa
                                                                               collar 102, a base 104 and a foot 101. The collar 102 has a
      A roof ?ashing is often placed around discontinuities or            20   cone shape With an apex 110 extending upWard, the Z-direc
    objects Which extend through or from the roof of a building in             tion, and a bottom edge 111. The bottom edge 111 of the
    order to de?ect Water aWay from seams or joints. For                       collar 102 is coupled to the base 104 about a top edge 112 of
    example, a roof ?ashing is often used to prevent rain Water                the base. The collar 102 and the base 104 are made of an
    from leaking about a pipe protruding from the roof. Modern                 elastomeric material in order for a pipe attachment edge 103
    roof ?ashing may be metal, rubber or other Waterproof syn             25   to stretch about a pipe (not shoWn) When the ?ashing 100 is
    thetic materials that are shaped to meet a speci?c need.                   installed. Note that the collar 102 comprises a plurality of
       A typical roof ?ashing for a pipe has an extension that ?ts             pipe attachment edges 103.
    snuggly about the pipe and Where the extension has a doWn                     The attachment edge 103 is formed, as Will be shoWn, When
    Ward taper aWay from the pipe and a base that is approxi                   material is removed from the collar 102. A bottom edge 113 of
    mately perpendicular to the pipe, for attaching the ?ashing to        30   the base 104, located in the negative Z-direction, from the top
    roof decking. Caulking is sometimes used around seams                      edge 112 and has a slightly larger diameter then the top edge
    formed Where the pipe ?ashing material contacts the pipe or                112.
    decking to ensure Water does not leak through the roof of the                Note that the collar 102, the base 104 and the foot 101 are
    structure and into the building protected by the roof.                     coupled together utiliZing attachment methods Well-knoWn
       There are roof ?ashings for metal roo?ng. The roof ?ash            35   by those skilled in fabricating devices With elastomeric mate
    ings for metal roofs have extensions through Which pipes or                rials. In other embodiments, the ?ashing 100 is made of other
    other objects can extend, as described hereinabove. In addi                materials and other fabrication methods are possible. The
    tion, the roof ?ashings have a small ?ange-like base that                  ?ashing 100 may be fabricated in a single molding operation
    extends from bottom of the extension for attaching the roof                or may be made by combining parts together using attach
    ?ashing to the metal roof. There are some metal roof ?ashings         40   ment methods that provide Water-proof joints.
    that have an opening that extends the entire length of the                    The foot 101 is substantially rectangular and extends out
    extension for Wrapping the roof ?ashing around the pipe or                 Wardly from the bottom edge 113 of the base 104. The foot
    the object before it is attached, via the based, to the metal roof.        101 is su?iciently extended in the —Z direction so that a front
    Caulking can then be used around the base to Where it attaches             portion 115 of the foot 101 can be layered on top of one or
    to the metal roof and around the opening through Which the                 more shingles (not shoWn) of a shingle roof. In addition, the
    pipe or object extends in order to mitigate or prevent leakage.            foot 101 is su?iciently extended in the +Z direction so that a
    One such roof ?ashing is described in US. Pat. No. 5,176,                  back portion 116 of the foot 101 so that one or more shingles
    408.                                                                       (not shoWn) can be layered on top of the back portion 116 of
                                                                               the foot 101. Integrating the foot 101 With the shingles by
                                                                          50   layering the foot 101 With the shingles mitigates or prevents
           BRIEF DESCRIPTION OF THE DRAWINGS                                   moisture from penetrating the shingle roo?ng Where the roof
                                                                               ?ashing 101 is installed. Such layering of the roof ?ashing
      The disclosure can be better understood With reference to                100 With the shingles is described further With reference to
    the folloWing draWings. The elements of the draWings are not               FIG. 6.
    necessarily to scale relative to each other, emphasis instead         55     Note that in one embodiment the foot 101 has embedded
    being placed upon clearly illustrating the principles of the               reinforcement material, such as a thin sheet of metal, molded
    invention. Furthermore, like reference numerals designate                  Within the elastomeric material forming the foot 1 01. The foot
    corresponding parts throughout the several vieWs.                          101 and the base 104 are coupled together at different angles
       FIG. 1 depicts an exemplary embodiment of a roof ?ashing                in order to meet the needs of roofs With different pitches (roof
    for the present disclosure.                                           60   slope). In one embodiment the base 104 has suf?cient height
                                                                               and ?exibility for installation on shingle roofs having a range
       FIG. 2 depicts details of a closure of the roof ?ashing of
                                                                               of pitches. In this regard, the thickness and ?exibility of the
    FIG. 1.
                                                                               foot 101 is such that it acts as a shingle.
      FIG. 3 depicts the closure of the roof ?ashing system of                   A longitudinal opening 106 extends from the apex 110 of
    FIG. 1 When closure members are connected.                            65   the collar 102 to an edge of the foot 101. The longitudinal
      FIG. 4 depicts a clip that is used for holding the members of            opening 106 is de?ned by a ?rst edge 108 and a second edge
    the closure together.                                                      107 of the ?ashing 100 as seen in FIG. 1. When the ?rst edge
Case 6:19-cv-00405-CEM-LRH Document 1-4 Filed 03/01/19 Page 8 of 9 PageID 39




                                                          US 8,534,002 B2
                                   3                                                                        4
    108 and second edge 107 are pulled away from each other in               the bottom edges 404. When the clip 400 is placed over the
    the x-direction the Width of the opening 106 increases. When             longitudinal members 200, 201, as shoWn in FIG. 2, the clip
    the opening 106 extends to a distance greater than a corre               400 is crimped so that the edges 404 press against and lock to
    sponding pipe diameter, the ?ashing 100 is prepared for                  the inner surfaces of the clip grooves 205. The clip 400 is
    placement about the pipe. After the top portion of the collar            made of metal or other material that is malleable and is able to
    102 is placed about a pipe, the ?rst edge 108 and the second             go through several open and close cycles Without losing any
    edge 107 are brought together to provide a longitudinal seal.            gripping ability.
    When the ?rst edge 108 and second edge 107 are in contact                  FIG. 6 depicts the roof ?ashing 100 When installed on a
    one or more fasteners, such as clip 400 as depicted in FIG. 4,           roof 600. A front portion 115 that comprises the longitudinal
    secure and press the edges de?ning the longitudinal opening              opening of the foot 101 is placed over one or more roo?ng
    together.                                                                shingles 601. In addition, one or more shingles 602 are placed
       The longitudinal opening 106 alloWs for the installation of
    the roof ?ashing 100 about a pipe (not shoWn) over Which a
                                                                             atop ofa back portion 116 (FIG. 1) of the foot 101.
    ?ashing could not be placed. As an example, the pipe may be                Note that When installing the roof ?ashing, the longitudinal
    an electrical pipe that has Wires that extend therefrom. In such         opening 106 is in a separated position, like shoWn in FIG. 1.
    an example, it is not possible to slide a ?ashing over the top of        When separated, it Wraps around a pipe or object that extends
    the electrical pipe. Instead, the roof ?ashing 100 can be                from the roof decking. The longitudinal opening 106 is then
    installed around the pipe via the longitudinal opening 1 06 and          coupled together such that the front portion 115 of the foot
    thereafter secured as described hereinabove. As another                  101 is exposed and on top of one or more of the shingles 601.
    example, the pipe may have a hood or Weatherhead that               20   Once the roof ?ashing 101 is installed around the pipe or
    prevents installation of a ?ashing over the top of the pipe.             object, the shingles 602 are placed on top of the back portion
    Again, the roof ?ashing 100 can be installed around the pipe             116 of the foot 101. Layering the foot 101 by placing it on top
    via the longitudinal opening 106 and thereafter secured.                 of shingles 601 and beneath the shingles 602 mitigates or
       An embodiment for providing a longitudinal seal is                    prevents leakage around the roof ?ashing 101.
    depicted FIG. 2. A ?rst edge member 201 has a rectangular           25      The foot 101 is attached to the roof decking using roo?ng
    cross section and a clip groove 205 formed in part by a portion          nails (not shoWn) or other roo?ng fasteners (not shoWn).After
    of the top surface of the foot 101. A second edge member 200             the ?ashing 100 is fastened in place, the shingles 602 are
    is rounded on the top of the outside edge and has a clip groove          placed on top of the back portion 116 of the foot 101 so that
    205 and a ?ap 206 Where the ?ap 206 is siZed to ?t against and           Water Will drain around and over the ?ashing 100.
    over the top of the ?rst edge member 201. When ?rst edge            30     The foot 101 of the roof ?ashing 100 may have thin sheets
    member 201 is engaged With second edge member 200 as                     of metal (not shoWn) embedded Within the elastomeric mate
    shoWn in FIG. 3, the clip grooves 205 are positioned to receive          rial forming the foot 101 in order to keep roof fasteners from
    clips 400 (shoWn in FIG. 4). The edges 404 ofthe clip 400 are            damaging the foot 101. In addition, the thin sheets of metal
    placed in clip grooves 205 and the clip 400 is crimped, i.e.,            makes the foot 101 more rigid to minimiZe or prevent lifting
    squeezed together using a crimping tool or a pair of pliers. In     35   of the foot 101 by Wind, Which may cause Water in?ltration.
    order to provide a Weather-proof longitudinal seal multiple                 It should be emphasiZed that the above-described embodi
    clips 400 are crimped about the edge members as best seen in             ments of the present disclosure are merely examples of imple
    FIG. 5. The clips are placed from an edge ofthe foot 101 to a            mentations, set forth for a clear understanding of the prin
    location near the apex 110 of the collar 102.                            ciples of the disclosure. Many variations and modi?cations
       In order to securely attach the collar 102 about a pipe of a     40   may be made to the above-described embodiments of the
    speci?c diameter, such as, for example, a 1.5 inch pipe, it is           disclosure Without departing substantially from the spirit and
    necessary to remove material from the collar as shoWn in FIG.            principles of the invention. All such modi?cations and varia
    1. The pipe attachment edges 103 have increasing diameters               tions are intended to be included herein Within the scope of
    When going doWnWard, the negative Z-direction, from the                  this disclosure and the present invention and protected by the
    apex 110 of the collar 102. In one embodiment, the pipe             45   folloWing claims.
    attachment edges 103 are labeled With markings on the collar
    102 so an installer knoWs What material to remove for a                    NoW, therefore, the folloWing is claimed:
    speci?c pipe diameter. As an example, for a 1.5 inch pipe, an              1. A roof ?ashing comprising:
    installer removes, by tearing and/or cutting, material aWay                a collar, the collar having a conical shape With an apex and
    from the center portion of the collar 102 along the tear groove     50        a bottom edge;
    labeled 1.5 inches. The opening de?ned by the top edge of the              a substantially cylindrical base, the base having a top edge
    collar 102 When the material is removed is someWhat smaller                   and a bottom edge, the top edge of the base coupled to
    than the diameter of the corresponding pipe in order that the                 the bottom edge of the collar, the bottom edge of the base
    collar edge stretch circumferentially around the pipe thereby                 having a diameter larger than a diameter of the top edge
    providing a snug ?t and a Weather-proof seal When the edges         55        of the base;
    of the collar 102 engage the surface of the pipe. In one                   a foot coupled to the bottom edge of the base and extending
    embodiment, the collar 102 has eight annular tear grooves                    outWardly from the bottom edge of the base; and
    103 so that the ?ashing 100 is con?gured to provide a                      a longitudinal opening extending from the apex of the
    Weather-proof seal for pipes of many different diameters.                     collar to an edge of the foot via the base,
    Notably, each pipe attachment edge 103 can be used for a            60     Wherein the longitudinal opening includes ?rst, second,
    number of different pipe siZes. FIG. 4 depicts an embodiment                 and third sections,
    of a clip 400 that is used to hold the edges de?ning the                   Wherein the ?rst section of the longitudinal opening
    longitudinal opening 106 together. The clip 400 has bottom                    traverses a portion of the collar from the apex to the
    edges 404 that are turned inWard. Extending doWnWard from                     bottom edge of the collar, the ?rst section disposed at a
    a top member 401 ofthe clip 400 are a left arm 402 and a right      65        ?rst angle,
    arm 403, as shoWn in FIG. 4. Each of the arms has an inWardly              Wherein the second section of the longitudinal opening
    turned tab that extends the length of the clip 400 and de?nes                 traverses a portion of the base from the top edge of the
Case 6:19-cv-00405-CEM-LRH Document 1-4 Filed 03/01/19 Page 9 of 9 PageID 40




                                                          US 8,534,002 B2
                                   5                                                                           6
         base to the bottom edge of the base, the second section             portion of the foot extends su?iciently far enough from the
         disposed at a second angle that is different than the ?rst          bottom edge of the base so that the second portion can be
         angle,                                                              layered under a second shingle When installed on the roof.
      Wherein the third section of the longitudinal opening                    10. The roof ?ashing of claim 1 Wherein the foot includes
         traverses a portion of the foot from the bottom edge of             an embedded reinforcement material.
         the base to the edge of the foot, the third section disposed          11. The roof ?ashing of claim 10 Wherein the embedded
         at a third angle that is different than the ?rst and second         reinforcement material includes a sheet of metal molded
         angles,                                                             Within an elastomeric material forming the foot.
      Wherein the longitudinal opening has ?rst and second                     12. The roof ?ashing of claim 1 Wherein the foot and the
         edges, and                                                          base are capable of being coupled together at a plurality of
      Wherein a Width of the longitudinal opening increases
        When the ?rst and second edges are pulled aWay from
                                                                             different angles.
        each other to enable the roof ?ashing to be installable                13. The roof ?ashing of claim 1 Wherein, When installed on
        around a pipe Which is not capable of receiving the roof             a roof, the foot functions as a shingle on the roof.
          ?ashing over a top thereof.                                           14. The roof ?ashing of claim 1 Wherein, When brought
       2. The roof ?ashing of claim 1 Wherein at least one of the            together, the ?rst and second edges of the longitudinal open
    collar, the base, and the foot is made of an elastomeric mate            ing form a longitudinal seal.
    rial.                                                                       15. The roof ?ashing of claim 14 further comprising at least
       3. The roof ?ashing of claim 1 Wherein the collar includes            one fastener or securing the longitudinal seal.
    a plurality of pipe attachment edges.                               20
                                                                                16. The roof ?ashing of claim 1 Wherein the ?rst edge of the
       4. The roof ?ashing of claim 3 Wherein the plurality of pipe          longitudinal opening includes a rectangular cross-section and
    attachment edges includes increasing diameters, the pipe                 a clip groove formed, in part, by a portion of a top surface of
    attachment edge nearest the apex of the collar having the                the foot, and Wherein the second edge of the longitudinal
    smallest diameter, and the pipe attachment edge nearest the              opening includes a rounded top, a clip groove and a ?ap, the
    bottom edge of the collar having the largest diameter.              25
                                                                             ?ap siZed to ?t against and over a top of the ?rst edge of the
       5. The roof ?ashing of claim 3 Wherein each of the plurality          longitudinal opening.
    of pipe attachment edges includes a label corresponding to                 17. The roof ?ashing of claim 16 Where the clip groove of
    compatibility With pipe diameters.                                       the ?rst edge of the longitudinal opening and the clip groove
      6. The roof ?ashing of claim 3 Wherein a portion of the                of the second edge of the longitudinal opening are capable of
    collar is capable of being removed by tearing and/or cutting        30
                                                                             receiving respective edges of at least one fastener.
    the portion of the collar along a tear groove corresponding to              18. The roof ?ashing of claim 1 Wherein the substantially
    at least one of the plurality of attachment edges.                       cylindrical base tapers from the bottom edge of the base to the
      7. The roof ?ashing of claim 1 being capable of integrating            top edge of the base.
    With shingles on a roof When installed on the roof.                         19. The roof ?ashing of claim 1 Wherein the foot is sub
      8. The roof ?ashing of claim 7 being capable of layering          35
                                                                             stantially rectangular.
    With the shingles on the roof When installed on the roof.                  20. The roof ?ashing of claim 1 Wherein the foot is integral
      9. The roof ?ashing of claim 1 Wherein a front portion of              With the base.
    the foot extends su?iciently far enough from the bottom edge                21. The roof ?ashing of claim 1, Wherein the ?ashing is
    of the base so that the front portion can be layered on top of a         fabricated in a single molding operation.
    ?rst shingle When installed on a roof, and Wherein a second                                        *   *   *   *   *
